t c summary opinion united_states tax_court david gerald lockmiller petitioner v commissioner of internal revenue respondent docket no 16436-02s filed date david gerald lockmiller pro_se michael e melone for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue income_tax for in the amount of dollar_figure the issue for decision is whether a dollar_figure payment that david gerald lockmiller petitioner received in from his former employer is excludable from gross_income under sec_104 we hold that it is not background some of the facts have been stipulated and they are so found petitioner resided in san francisco california at the time that his petition was filed with the court from date to date petitioner was employed by uc construction co of corte madera california uc construction as an accountant bookkeeper petitioner’s employment with uc construction terminated on date because of a dispute that arose between the parties concerning the terms of petitioner’s compensation package particularly with regard to profit-sharing in date petitioner and uc construction entered into a settlement agreement shortly thereafter and pursuant to the terms of that document petitioner received a lump-sum payment of dollar_figure from uc construction in exchange petitioner agreed not to make any future claims against uc construction for salary vacation pay or any other_benefits to which he claims to the settlement agreement provided that if at all uc construction will report this payment by way of 1099-misc form for miscellaneous income for the year be entitled as an employee of uc construction in addition the settlement agreement included mutual releases from any and all claims of any and every kind nature and character known or unknown foreseen or unforeseen based on any act or omission occurring before the date of lockmiller’s signing this settlement agreement including any claims arising out of lockmiller’s employment with uc construction at no time did petitioner claim to have personal physical injuries or physical sickness caused by uc construction petitioner timely filed form_1040 u s individual_income_tax_return for on line other income of form_1040 petitioner reported proceeds from litigation in the amount of dollar_figure and on line he claimed a dollar_figure deduction for costs of litigation essentially petitioner excluded the dollar_figure payment from income in the notice_of_deficiency respondent determined that the dollar_figure payment that petitioner received from uc construction is includable in income the terminology used by petitioner on his return is misleading thus petitioner and uc construction settled their dispute without either party filing a lawsuit in addition petitioner paid dollar_figure to an attorney for representing him in the negotiations that culminated in the settlement agreement petitioner did not incur any other costs of litigation petitioner did not itemize deductions on his return but rather claimed the standard_deduction appropriate to his filing_status accordingly respondent did not allow as a deduction the cost incurred by petitioner in obtaining the dollar_figure payment see supra note see 219_f3d_941 9th cir affg t c memo continued discussion sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided the definition of gross_income is broad in scope 348_us_426 and exclusions from gross_income are narrowly construed 504_us_229 souter j concurring in judgment 499_us_573 336_us_28 as relevant to the present case sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness petitioner candidly admits as he must that the dollar_figure payment was not received on account of personal physical injuries or physical sickness and that as a consequence the payment is not excludable from income pursuant to sec_104 however petitioner contends that sec_104 as amended by the small_business job protection act of pub l continued 114_tc_399 affd 259_f3d_881 7th cir petitioner has never alleged much less proven that the cost incurred in obtaining the dollar_figure payment taken in combination with other allowable deductions exceeds the amount of his standard_deduction sec 110_stat_1755 is unconstitutional prior to its amendment in sec_104 served to exclude from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness thus the amendment narrowed the exclusion to require that the personal_injury_or_sickness must be physical in nature in addition the amendment explicitly excepts punitive_damages from the exclusion see h conf rept pincite 1996_3_cb_741 as amended sec_104 is generally applicable to amounts received after date ie the date of enactment of the small_business job protection act of publaw_104_188 sec d 110_stat_1839 petitioner contends that the distinction between personal physical injury or sickness ie sec_104 after the amendment and nonphysical personal_injury_or_sickness ie sec_104 before the amendment is unconstitutional we disagree tax legislation carries a presumption of constitutionality regan v taxation with representation implicit in petitioner’s contention is the assumption that petitioner’s dollar_figure payment would be excludable from income pursuant to sec_104 prior to its amendment we think this assumption is highly questionable under the two-prong standard of 515_us_323 however we need not decide the matter given the conclusion that we reach in the present case u s which presumption has been described as particularly strong 56_tc_1379 affd per curiam 459_f2d_1045 2nd cir see 69_tc_505 generally statutory classifications are valid if they bear a rational relation to a legitimate governmental purpose see regan v taxation with representation supra a higher level of scrutiny is applied if a statute interferes with the exercise of a fundamental right such as freedom of speech or employs a suspect classification such as race see eg id 448_us_297 congress's power to categorize and classify for tax purposes is extremely broad see regan v taxation with representation supra 410_us_356 charles c 301_us_548 240_us_1 220_us_107 see also 550_f2d_1239 7th cir per curiam statutory difference in tax_rates for married couples and single individuals does not violate due process of law of the fifth_amendment perfect equality or absolute logical consistency between persons subject_to the internal_revenue_code is not a constitutional sine qua non in regan v taxation with representation supra pincite the supreme court stated legislatures have especially broad latitude in creating classifications and distinctions in tax statutes more than forty years ago we addressed these comments to an equal protection challenge to tax legislation the broad discretion as to classification possessed by a legislature in the field of taxation has long been recognized the passage of time has only served to underscore the wisdom of that recognition of the large area of discretion which is needed by a legislature in formulating sound tax policies since the members of a legislature necessarily enjoy a familiarity with local conditions which this court cannot have the presumption of constitutionality can be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes the burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it 309_us_83 footnotes omitted thus congress has broad authority to grant one class of taxpayers deductions not available to another as well as to recognize differences between various kinds of business see brushaber v union pac r r supra pincite and the provisions held constitutional therein for example upholding the constitutionality of the corporate_income_tax and observing that the due process clause of the 5th amendment does not limit a tax imposed on a class of taxpayers unless it was so wanting in basis for classification as to produce such a gross and patent inequality as to inevitably lead to the same conclusion ie an arbitrary confiscation of property 63_tc_118 if congress sees fit to establish classes of persons who shall or shall not benefit from a deduction or an exclusion there is no offense to the constitution if all members of one class are treated alike see brushaber v union pac r r supra high plains agric credit corp v commissioner supra clearly sec_104 does not interfere with the exercise of a fundamental right or employ a suspect classification cf regan v taxation with representation supra therefore we need not apply a higher level of scrutiny but must decide whether the requirement in sec_104 regarding personal physical injuries or physical sickness bears a rational relation to a legitimate governmental purpose see id pincite stated otherwise the presumption of constitutionality that surrounds sec_104 may be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes 309_us_83 in amending sec_104 congress was motivated by the following damages received on a claim not involving a physical injury or physical sickness are generally to compensate the claimant for lost profits or lost wages that would otherwise be included in taxable_income the confusion as to the tax treatment of damages received in cases not involving physical injury or physical sickness has led to substantial litigation including two supreme court cases within the last four years the taxation of damages received in cases not involving a physical injury or physical sickness should not depend on the type of claim made h rept pincite 1996_3_cb_331 the distinction made by sec_104 between personal physical injury or sickness and nonphysical personal_injury_or_sickness is rationally related to the objectives articulated in that section’s legislative_history as quoted above see also h conf rept pincite 1996_3_cb_741 consequently sec_104 as amended in is constitutional finally we observe that the court_of_appeals for the sixth circuit has recently upheld sec_104 as amended in from constitutional attack on equal protection grounds 332_f3d_893 6th cir in that case the court_of_appeals concluded as follows the legislature has particularly broad discretion in creating distinctions in tax statutes and is not bound to tax every member of a class or none it may make distinctions of degree having a rational basis and when subjected to judicial scrutiny they must be presumed to rest on that basis if there is any conceivable state of facts which would support it 301_us_495 citations omitted the burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it 309_us_83 in this case the plaintiff is simply unable to overcome this difficult burden as the district_court noted in dismissing his complaint congress sought to establish a uniform policy regarding taxation of damages awards and to reduce the amount of litigation regarding whether damage awards were taxable the distinction between physical and non-physical injury is rationally related to these articulated government purposes and as a result the plaintiff’s equal protection claim as a matter of law must fail for the reasons set forth above we hold that the dollar_figure payment received by petitioner in is not excludable from his income for that year in sustaining respondent’s deficiency determination we have considered all of petitioner’s arguments but we find them legally unsound in particular we reject petitioner’s argument that sec_104 as amended in is unconstitutional based on 519_us_79 holding that under sec_104 as in effect for amounts received as punitive_damages are not received on account of personal injuries or sickness and thus are not excludable from gross_income under that section reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issue decision will be entered for respondent
